DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
Status of the claims:  Claims 1, 2, 4-10, 12, 15-26 are currently pending.
Priority:  This application is a CON of 14/761,885 (07/17/2015 ABN)
14/761,885 is a 371 of PCT/EP2014/050758 (01/16/2014)
and claims foreign priority to Germany 13151829.2 (01/18/2013).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-10, 12, 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is considered to be directed to a judicial exception (i.e. a law of nature, natural phenomenon, or an abstract idea) without significantly more. In the present case, the claims are directed to a law of nature/natural phenomenon, specifically the naturally occurring correlation between the amount of homoarginine in a sample and a patient’s progression of disease. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:
Applicant amended the claims to provide a particular application of the recited calculation – i.e. treating hypertension and DM and administering an effective amount of homoarginine.  Thus, this rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 12, 15-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maerz et al. (“Homoarginine, Cardiovascular Risk, and Mortality”, Circulation. 2010;122:967–975, published 23 Aug 2010).
This rejection is withdrawn in view of Applicant’s amendment and the following new 35 USC 103 rejection.   
Double Patenting
Claims 1, 2, 4-10, 12, 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9506909 in view of Maerz et al. (“Homoarginine, Cardiovascular Risk, and Mortality”, Circulation. 2010;122:967–975, published 23 Aug 2010). 
withdrawn in view of Applicant’s amendment and the following new double patenting rejection.   
NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 12, 15-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maerz et al. (WO 2011098519) in view of Maerz et al. (“Homoarginine, Cardiovascular Risk, and Mortality”, Circulation. 2010;122:967–975, published 23 Aug 2010; “Maerz-2010”), and Drechsler et al. (European Journal of Heart Failure (2011) 13, 852–859).
Maerz teaches measuring homoarginine in a patient as a biomarker for the risk of mortality comprising the steps of determining the amount of homoarginine in a sample of the patient and comparing the amount with a reference amount whereby the risk of mortality is determined (Abstract, p. 2, claim 1).  Maerz teaches that homoarginine increases the availability of NO because it is a precursor of NO and increases the intracellular concentration of arginine (p. 2, line 9).  Maerz teaches a preferred embodiment where the patient suffers from renal failure requiring haemodialysis (p. 4, claim 7).  Maerz teaches comparing the homoarginine levels above 1.4 uM indicates a low risk of mortality while below 1.1 uM indicates an increased risk of mortality (i.e. p. 10, lines 20-25; claim 4).  Maerz teaches that the patient sample is preferably a blood sample, including plasma (p. 4, l. 13-20; claim 1).   Maerz teaches the administration of effective amount of homoarginine to reduce the risk of mortality (p. 24, l. 10-15; claims 12-14).
Maerz does not specifically teach the comparing the measured amount of homoarginine to a “reference amount” of “below about 2.5 uM”, however, Maerz-2010 teaches determining mortality in patients through determining the amount of homoarginine in a sample of a patient (abstract, and page 969: “Associations of Homoarginine With Kidney Function”) and teaches the mean homorarginine levels were 2.6 +/- 1.1 uM (abstract).  One of ordinary skill in the art would reasonably consider evaluating whether a patient had below mean values in deciding whether to treat a patient at risk of mortality.  One of ordinary skill in the art routinely looks to biomarkers and comparing measured values in patients in assessing risk for disease.  One of ordinary skill in the art would expect that kidney-related conditions such as CKD and kidney transplant failure would be correlated with kidney function markers and follow Maerz’s teaching to arrive at the claimed reference amount.  
Maerz also does not teach claim 1’s language of “treating hypertension and diabetes mellitus occurring in said patient”, however Drechsler teaches that the low homoarginine levels represent a significant risk of morbidity in chronic kidney disease and end-stage renal disease (p. 856; p. 852: efforts to improve outcomes in renal replacement therapy - which includes haemodialysis and kidney transplant), “studies have suggested that homoarginine plays a role in the pathogenesis of diabetes mellitus and arterial hypertension” (p. 857) and concludes that homoarginine shows promise for therapeutic interventions (p. 858).  One of ordinary skill in the art would reasonably consider other diseases associated with homoarginine levels in treatment and arrive at the claimed invention.
Regarding claim 2, as in claim 1, Maerz teaches teaches measuring homoarginine in a patient as a biomarker for the risk of mortality comprising the steps of determining the amount of homoarginine in a sample of the patient and comparing the amount with a reference amount whereby the risk of mortality is determined (Abstract, p. 2, claim 1) where the patient suffers from renal failure requiring haemodialysis (p. 4, claim 7), and administration of effective amount of homoarginine to the patient (p. 24, l. 10-15; claims 12-14).  Thus, Maerz and Drechsler suggest improving outcomes in renal replacement such that one of ordinary skill in the art would consider determining homoarginine levels in deciding whether to administer homoarginine and arrive at the claimed invention.
Regarding claims 4-8, relating to the monitoring of homoarginine in a patient’s sample, Maerz-2010 specifically describes “Associations of Homoarginine With Kidney Function” where “homoarginine levels were significantly associated with estimated glomerular filtration rate” (p. 969), and “we found lower homoarginine levels in persons with impaired kidney function” (p. 973).  Maerz-2010 also concludes that “it is likely that homoarginine plays a role in the nutritional status of patients” which is “of particular interest … in patients with chronic heart and kidney disease” (p. 973-4).  Thus, one of ordinary skill in the art following Maerz and Maerz-2010 would reasonably conclude that low homoarginine levels would suggest some form of treatment to address the correspondingly reduced kidney function/GFR, particularly in chronic kidney disease, and arrive at the claimed invention. 
 Regarding claims 9 and 19-21, Maerz teaches that the patient sample is preferably a blood sample, including plasma (p. 4, l. 13-20; claim 1) which in view of the prior art suggests the claimed invention.
Regarding claim 10, Drechsler teaches efforts to improve outcomes in renal replacement therapy (p. 852) - which includes haemodialysis and kidney transplant.  Thus, one of ordinary skill in the art would reasonably consider applying the teaching of Drechsler in view of the prior art to such a patient and arrive at the claimed invention.  
Regarding claim 11, Drechsler teaches that the low homoarginine levels represent a significant risk of morbidity in chronic kidney disease and end-stage renal disease (p. 856; p. 852: efforts to improve outcomes in renal replacement therapy - which includes haemodialysis and kidney transplant), “studies have suggested that homoarginine plays a role in the pathogenesis of diabetes mellitus and arterial hypertension” (p. 857) and concludes that homoarginine shows promise for therapeutic interventions (p. 858).  One of ordinary skill in the art would reasonably consider other diseases associated with homoarginine levels in treatment and arrive at the claimed invention.
Regarding claims 15-18, relating to the monitoring of homoarginine in a patient’s sample, Maerz-2010 specifically describes “Associations of Homoarginine With Kidney Function” where “homoarginine levels were significantly associated with estimated glomerular filtration rate” (p. 969), and “we found lower homoarginine levels in persons with impaired kidney function” (p. 973).  Maerz-2010 also concludes that “it is likely that homoarginine plays a role in the nutritional status of patients” which is “of particular interest … in patients with chronic heart and kidney disease” (p. 973-4).  Thus, one of ordinary skill in the art following Maerz and Maerz-2010 would reasonably conclude that low homoarginine levels would suggest some form of treatment to address the correspondingly reduced kidney function/GFR, particularly in chronic kidney disease requiring transplant, and arrive at the claimed invention. 
Regarding dependent claims 22-26, with the further limitation that the patient has primary non-diabetic CKD not requiring dialysis or lacking other symptoms, the prior art does not teach such a patient population.  However one of ordinary skill in the art would consider the full scope of patients experiencing CKD with homoarginine because in addition to the reasoning provided above the prior art establishes that CKD is reasonably related to the underlying mechanism of pathology which is related to level of NO, etc  (Maerz-2010 specifically describes “Associations of Homoarginine With Kidney Function” where “homoarginine levels were significantly associated with estimated glomerular filtration rate” (p. 969), and “we found lower homoarginine levels in persons with impaired kidney function” (p. 973)).  Thus, one of ordinary skill in the art would reasonably consider applying the teaching of the prior art and arrive at the claimed invention.
Therefore the claims are rejected.
Double Patenting
Claims 1, 2, 4-10, 12, 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9506909 in view of Maerz et al. (WO 2011098519 – sharing the same disclosure as the patent) and Maerz et al. (“Homoarginine, Cardiovascular Risk, and Mortality”, Circulation. 2010;122:967–975, published 23 Aug 2010; “Maerz-2010”), and Drechsler et al. (European Journal of Heart Failure (2011) 13, 852–859). 
The patent claims a method of assessing mortality risk from measuring homoarginine levels in a sample from a patient and determining risk.  The patent does not specifically claim the specific diseases or reference level.  However, as detailed in the 35 USC 103 rejection immediately supra and incorporated herein, one of ordinary skill in the art would arrive at the claimed invention in view of the teaching in Maerz associating kidney-related disease with the kidney function marker.
Double Patenting - Objection
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639